DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 16, 2021.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/978779, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior-filed application does not provide support for the claim language directed to forming new threads within a tubular coupling. Accordingly, claims 1-16 are not entitled to the benefit of the prior application and are given the effective filing date of September 20, 2018. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “forming new threads in the tubular coupling after the tubular coupling has been coupled to a tubular member”, this renders the claim indefinite since it is unclear if the coupling is still coupled to the tubular member during the forming or not therefore the metes and bounds of the claim are indefinite. It is noted that should the tubular coupling be coupled during the forming, it is unclear how the forming of the new threads is to occur.
The claim states “the tubular body comprises: a body....internal threads...and, a shoulder” it is unclear if these structure elements are provided on the tubular coupling prior to forming or if these structural elements are a result of the forming. It is noted based on the disclosure it would appear that the tubular coupling is provided with a body, internal threads and a shoulder prior to forming, it is therefore suggested to amend the claim to recite the structure of the tubular coupling prior to recitation of the forming; i.e. providing a tubular coupling comprising....and forming new threads...
With regards to claim 2, the claim states “re-forming at least a portion of the internal threads after the tubular coupling has been coupled to the tubular member” this renders the claim indefinite since it is unclear how the internal threads are to be re-formed while still engaged with the tubular member. Clarification and/or correction is required. 
With regards to claim 3, the claim states “removing a portion of an axial end of the body”, it is unclear how a portion of the coupling is to be removed when the coupling is still coupled to the tubular member. Clarification and/or correction is required.
With regards to claims 4-6, the subject matter of the claims are couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with a gerund term.
With regards to claim 7, the claim states “wherein a radial thickness of the body decreases proceeding toward the axial end of the body” it is unclear if this radial thickness is present prior to the forming or if the thickness is a result of the forming step. Clarification and/or correction is required.
With regards to claim 9, the claim states “forming new threads in the tubular coupling after the tubular coupling has been coupled to first and second tubular members”, this renders the claim indefinite since it is unclear if the coupling is still coupled to the first and second tubular member during the forming or not therefore the metes and bounds of the claim are indefinite. It is noted that should the tubular coupling be coupled during the forming, it is unclear how the forming of the new threads is to occur. 
The claim states “wherein the tubular coupling comprises: a body....a first connector...a second connector...and a shoulder”, it is unclear if these structure elements are provided on the tubular coupling prior to forming or if these structural elements are a result of the forming. It is noted based on the disclosure it would appear that the tubular coupling is provided with a body, first connector, second 
With regards to claim 10, the claim states “re-forming the first and second internal threads after the tubular coupling has been coupled to the first and second tubular members” this renders the claim indefinite since it is unclear how the first and second internal threads are to be re-formed while still engaged with the first and second tubular members. Clarification and/or correction is required.
With regards to claim 11, the claim states steps of removing portions of the body, it is unclear how portions of the tubular coupling are to be removed when the coupling is coupled to the first and second tubular members. Clarification and/or correction is required.
With regards to claims 12-14, the subject matter of the claims are couched in a narrative format which does not lend itself to a clear understanding of the essential steps of the method. Positively setting forth the method as a series of steps with the essential features of each step being distinctly claimed would overcome the indefiniteness with regard to the inferential claimed provision. Applicant is respectfully reminded that to be entitled to patentable weight in method claims, the structural limitations recited therein must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. See Ex parte Pfeiffer, 135 USPQ 31 (1961). A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced, e.g. it doesn't begin a step with a gerund term.
With regards to claim 15, the claim states “wherein a radial thickness of the body decreases proceeding toward the first and second axial sides” it is unclear if this radial thickness is present prior to the forming or if the thickness is a result of the forming step. Clarification and/or correction is required.
 claims 3-16; however, the claims as currently presented are not deemed allowable and Applicant is required to clarify in compliance with 35 USC 112 so as to facilitate a clear understanding of the claimed invention and the protection sought.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameda et al (US 2018/0050383).
In reference to claim 1, as best understood, Kameda et al discloses a method for modifying a tubular coupling comprising forming new threads (final thread shape) in the tubular coupling [see paragraph 0061] after the tubular coupling has been coupled to a tubular member [it is noted the Examiner is taking the interpretation that this limitation is setting forth a prior use of the coupling and that the coupling is not physically coupled to the tubular member during the forming in order to allow for the forming step to occur], wherein the tubular coupling comprises a body (1) having a bore (1a) formed axially there through, internal threads (base thread shape) formed on an inner surface of the body [see paragraph 0051] that were used to couple the tubular coupling to the tubular member, wherein the new threads are a continuation of the internal threads, and a shoulder extending radially inward from body 
In reference to claim 2, as best understood, Kameda et al further discloses re-forming at least a portion of the internal threads (base thread shape) [see paragraph 0061]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725